DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/18 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8, and 16 each recite the limitation "the holder.”  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claims are instead considered to recite “a holder.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauve et al (US 2002/0039476 A1).
Re. Claim 1, Sauve et al discloses a cable fixation device 20a (Figs 2, 4; [0030]) comprising:
a base 24 with a snap arrangement (Fig 4; [0030], [0039], [0040]);
an upright 26 projecting from the base 24, the upright 26 including one or more fixation projections 30/34 having a reduced dimensional portion 32 for receiving a cable and a cable tie (Figs 2, 4; [0032]).
Re. Claim 3, Sauve et al discloses plural fixation projections 30/34, 36 are provided, in a staggered arrangement ([0033], [0036]).

Re. Claim 6, Sauve et al discloses the base 24, the upright 26, and the fixation projection 30/34 are made from plastic ([0034], [0039], [0041], and [0052]).
Re. Claim 7, Sauve et al discloses the snap arrangement mounts to an edge of a holder 27 (Fig 1; [0038], [0040]).
Re. Claim 8, Sauve et al discloses the base 24 includes projecting feet 50 and 52 for supporting the base 24 on a holder 27 (Fig 4; [0039], [0040]).
Re. Claim 9, Sauve et al discloses the base 24 includes a lower projection 50 for receipt in a corresponding opening 54 on a holder 27 (Fig 4; [0040]).
Re. Claims 10 and 11, Sauve et al discloses the fixation projection 30/34 is capable of receiving a cable on each of two opposite sides of the fixation projection 30/34, and the fixation projection 30/32 is separated from an adjacent fixation projection by a cut-out (Figs 2, 4; [0050]).
Re. Claim 16, Sauve et al discloses a plurality of cable fixation devices 20a mounted parallel to one another to a holder 27 (Fig 1; [0038], [0040]).
Claim(s) 1, 3-5, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiya (US 2006/0237212 A1).
Re. Claim 1, Komiya discloses a cable fixation device 120 (Fig 2; [0034]) comprising:
a base 121 with a snap arrangement (Figs 1-2; [0033], [0034]);

Re. Claim 3, Komiya illustrates plural fixation projections 122 are provided, in a staggered arrangement (Fig 3).
Re. Claims 4 and 5, Komiya discloses the base 121 includes at least one snap, more specifically  the base 121 includes two snaps 114 as part of the snap arrangement (Figs 1-2; [0032]-[0033]).
Re. Claim 7, Komiya discloses the snap arrangement mounts to an edge 111 of a holder 110 (Figs 1-2; [0032]-[0034]).
Re. Claim 8, Komiya discloses the base 121 includes projecting feet 111 for supporting the base 121 on a holder 110 (Figs 1-2; [0032]-[0034]).
Re. Claim 9, Komiya discloses the base 121 includes a lower projection 114 for receipt in a corresponding opening 115 on a holder 110 (Figs 1-2; [0032]-[0034]).
Re. Claims 10 and 11, Komiya discloses the fixation projection 122b is capable of receiving a cable on each of two opposite sides (i.e. fixation projection 122C receives a cable C3 from below, while fixation projection 122A receives a cable C4 from above, as seen in Fig 3) of the fixation projection, and the fixation projection is separated from an adjacent fixation projection by a cut-out (i.e. fixation projection 122C is separated from fixation projection 122A by a rectangular cut-out, as seen in Fig 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiya (US 2006/0237212 A1) and Bussard et al (US 5,700,156).
Re. Claim 2, Komiya discloses the cable fixation device as discussed above, comprising a fixation projection 122b (Figs 2-3; [0035]).
However, Komiya does not disclose an arrangement wherein the fixation projection has ribs for engaging a cable jacket or cable wrap.
Bussard et al discloses a cable fixation device 6 comprising a fixation projection 20 having a reduced dimensional portion 26 for receiving a cable 2 and a cable tie 50, wherein the fixation projection 20 has ribs 40 for engaging a cable jacket or cable wrap (Figs 1-2; col. 3 lines 54-67; col. 4 lines 1-33 and 58-67; col. 5 lines 1-7).
The claimed arrangement would have been obvious to one of ordinary skill in the art, as Bussard et al discloses the ribs act to grip the cable, thereby preventing movement of the cable (Bussard et al: col. 4 lines 65-67; col. 5 lines 1-3).
Re. Claim 12, Komiya discloses a cable fixation device 120 (Fig 2; [0034]) comprising:
a base 121 (Figs 1-2; [0033], [0034]);
an upright 122 projecting from the base 121, the upright 122 including one or more fixation projections 122b having a reduced dimensional portion 122h for receiving a cable C and a cable tie NB (Figs 2-3; [0035]);
the fixation projections 122b projecting in the same direction from a vertical axis of the upright 122 (Figs 1-3);

However, Komiya does not disclose an arrangement wherein the fixation projection has ribs for engaging a cable jacket or cable wrap.
Bussard et al discloses a cable fixation device 6 comprising a fixation projection 20 having a reduced dimensional portion 26 for receiving a cable 2 and a cable tie 50, wherein the fixation projection 20 has ribs 40 for engaging a cable jacket or cable wrap (Figs 1-2; col. 3 lines 54-67; col. 4 lines 1-33 and 58-67; col. 5 lines 1-7).
The claimed arrangement would have been obvious to one of ordinary skill in the art, as Bussard et al discloses the ribs act to grip the cable, thereby preventing movement of the cable (Bussard et al: col. 4 lines 65-67; col. 5 lines 1-3).
Re. Claims 13-15, Komiya and Bussard et al render obvious the cable fixation device as discussed above. 
However, Komiya does not disclose the base, the upright, and the reduced dimensional portion of the fixation projection are made from plastic.
The use of plastic as a material to form devices is well known in the art, and provides advantages such as simplifying manufacturing by facilitating molding of the device.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of simplifying manufacturing of the cable fixation device.  Moreover, it has been held to be within the In re Leshin, 125 USPQ 416. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiya (US 2006/0237212 A1).
Re. Claim 6, Komiya discloses the cable fixation device as discussed above.  Also, Koyima discloses the holder 110 121 is formed of plastic ([0030]).
However, Komiya does not disclose the base, the upright, and the fixation projection are made from plastic.
The use of plastic as a material to form devices is well known in the art, and provides advantages such as simplifying manufacturing by facilitating molding of the device.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of simplifying manufacturing of the cable fixation device.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists cable retaining devices known in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/20/21